                Case 3:18-cv-06579-RS Document 1 Filed 10/29/18 Page 1 of 13

                                                                                                                  C'Ci


                CO.MPLAI.^\' APRISONER U>.T)ER THE CIVIL RIGHTS ACT
      I     Name:

                                 (Last)
                                                                        -Vr^A/A/.n                            •y-
                                                                        (First)                             (Middle Initial)
            Prisoner Numb


            Institutional Address:


                                                          6){MA/rzM

                                                 UNITED STATES DISTRICT COURT
     9                                       NORTHERN DISTRICT OF CALIFORNIA                                                   %
 10
          Jtnler vowJuH naitj^)                   ,   .
 11
                                          vs.
 12
                                                                                      Case No.
                                                                                      (Provided by the clerk upon filing)
 13
                                 TdWAJ-T^^f^/n/L/hxP
                                                                                      COMPLAINT UNDER THE
 14                                                                                   CIVIL RIGHTS ACT,
                                                                                      42 U.S.C. § 1983
 15        (Enter the full name(s) ofthe defendant(s) inthis action.)

 16

 17        I. Exhaustion of Administrative Remedies.
 18               you must exhaust available administrative remedies before your claim can gofonvard The
                                                                                                           court will dismiss anv
           unexhausted claims.                                                                    u. hk
 19

20                Placeofpresentconfinement^^                                     /?^sfc/A/ ^/\/2SZp'AJ^
21         B.     Is there agrievance procedure in this institution? YES ^               NO •
22        C.      If so, did you present the facts in your complaint for review through the grievance
23                procedure?              YES               NO •
24        D.      If your answer is YES, list the appeal number and the date and result ofthe appeal at each
25                level of review. Ifyou did r^pursue any available level ofappeal, explain why.
26                       I. Informal appeal: /k/O
27

28


          PRISONER COMPLAINT (rev. 8/2015)
          Page I of3
Case 3:18-cv-06579-RS Document 1 Filed 10/29/18 Page 2 of 13
Case 3:18-cv-06579-RS Document 1 Filed 10/29/18 Page 3 of 13
Case 3:18-cv-06579-RS Document 1 Filed 10/29/18 Page 4 of 13
Case 3:18-cv-06579-RS Document 1 Filed 10/29/18 Page 5 of 13
Case 3:18-cv-06579-RS Document 1 Filed 10/29/18 Page 6 of 13
Case 3:18-cv-06579-RS Document 1 Filed 10/29/18 Page 7 of 13
Case 3:18-cv-06579-RS Document 1 Filed 10/29/18 Page 8 of 13
Case 3:18-cv-06579-RS Document 1 Filed 10/29/18 Page 9 of 13
Case 3:18-cv-06579-RS Document 1 Filed 10/29/18 Page 10 of 13
Case 3:18-cv-06579-RS Document 1 Filed 10/29/18 Page 11 of 13
Case 3:18-cv-06579-RS Document 1 Filed 10/29/18 Page 12 of 13
Case 3:18-cv-06579-RS Document 1 Filed 10/29/18 Page 13 of 13
